PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/805,508
Filing Date: 7 Nov 2017
Appellant(s): Brown et al.



__________________
William E. Gallagher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claims 1, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minoguchi et al. (US 2011/0184332 A1), hereinafter Minoguchi.
	Regarding claim 1, Minoguchi discloses an absorbent tampon (10) comprising a primary absorbent member (body 15) having an insertion end (11) and a withdrawal end (12) disposed opposite the insertion end, a top adjacent the insertion end, a bottom adjacent the withdrawal end, and a middle disposed between the top and the bottom (Fig. 2, ¶ 0022, also Annotated. Fig. 1 below). Minoguchi further discloses the primary absorbent member comprising at least one layer of fibrous absorbent material, the primary absorbent member and/or the at least one layer thereof having been needlepunched (¶ 0038), as Minoguchi describes the material to be formed by needling, which is known in the art to be the same as needlepunching. Minoguchi further discloses a secondary absorbent member (13) attached to the primary absorbent member and extending outboard of the withdrawal end of the primary absorbent member (Fig. 2, ¶ 0022). 

    PNG
    media_image2.png
    619
    368
    media_image2.png
    Greyscale
 
Annotated Fig. 1: Annotated version of Minoguchi Fig. 2 showing the top, middle, bottom, top portion, and bottom portion. 

	Minoguchi does not explicitly teach the primary absorbent member and/or the at least one layer thereof having been needlepunched to an extent sufficient to impart the primary absorbent member with a Z-direction fiber integration reflecting either or both of: an area of a third largest Z-cluster of greater than 0.01 mm^2; and an average area of top three clusters of at least 0.02 mm^2. 
Minoguchi teaches the tampon material to be made of the same material as stated in appellant’s disclosure, including cotton and rayon, both trilobal and round (¶ 0039) and Minoguchi teaches the tampon material to be made with the same method of needlepunching (¶ 0038). As such, the device of Minoguchi would have the same properties as that of appellant’s device, as well as solve the same problems and uses, 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the tampon exhibiting an area of a third largest cluster of greater than 0.01 mm^2, as well as to optimize the tampon exhibiting an average area of top three clusters greater than at least 0.02 mm^2, through routine experimentation in order to suit the material properties to the task at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claim 5, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 1. Minoguchi further describes the primary absorbent member to have a basis weight from about 150 gsm to about 1250 gsm (¶ 0038); 150 gsm is understood to be about 200 gsm, and 1250 gsm is understood to be about 1200 gsm. 



Regarding claim 7, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 5. Minoguchi further describes the primary absorbent member to comprise more than one layer of absorbent material (¶ 0039). 

Regarding claim 8, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 7. Minoguchi further describes each of the layers of the absorbent material is spunlaced (¶ 0038), as Minoguchi describes the material to be formed by hydroentangling, which is known in the art to be the same as spunlaced. 
Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 1. Minoguchi does not explicitly teach a tampon exhibiting an area of a third largest cluster of greater than 0.03 mm^2.
However, Minoguchi teaches the tampon material to be made of the same material as stated in appellant’s disclosure, including cotton and rayon, both trilobal and round (¶ 0039) and Minoguchi teaches the tampon material to be made with the same 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the tampon exhibiting an area of a third largest cluster of greater than 0.03 mm^2, through routine experimentation in order to suit the material properties to the task at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 1. Minoguchi does not explicitly teach a tampon exhibiting an area of top three clusters of at least 0.03 mm^2.
However, Minoguchi teaches the tampon material to be made of the same material as stated in appellant’s disclosure, including cotton and rayon, both trilobal and round (¶ 0039) and Minoguchi teaches the tampon material to be made with the same method of needlepunching (¶ 0038). As such, the device of Minoguchi would have the same properties as that of appellant’s device, as well as solve the same problems and 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the tampon exhibiting an area of top three clusters of at least 0.03 mm^2, through routine experimentation in order to suit the material properties to the task at hand, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

Regarding claims 14-15, all of the elements of the current invention have been disclosed by Minoguchi, as applied above in claim 1. Minoguchi does not explicitly teach the wet weight percentage fluid in the bottom portion to be greater than 60 percent (as in claim 14) or 63 percent (as in claim 15) when measured in accordance with a Secondary Desorption Performance method.
However, Minoguchi teaches the tampon material to be made of the same material as stated in appellant’s disclosure, including cotton and rayon, both trilobal and round (¶ 0039) and Minoguchi teaches the tampon material to be made with the same method of needlepunching (¶ 0038). As such, the device of Minoguchi would have the same properties as that of appellant’s device, as well as solve the same problems and 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the wet weight percentage fluid in the bottom portion of the tampon to greater than 60 percent (as in claim 14) or at least 63 percent (as in claim 15) when measured in accordance with a Secondary Desorption Performance method, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 

	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Minoguchi, as applied to claim 1, and in view of Jackson (US 2012/0238990 A1), and further in view of Schmidt-Foerst (US 2012/0283684 A1).
	Regarding claim 2, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 1. Minoguchi teaches the tampon material to be made rayon, both trilobal and round rayon (¶ 0039), yet is silent to the specific percentages of each in the primary absorbent member. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tampon of Minoguchi to specify the percentages of trilobal rayon to be between about 50 percent to about 100 percent, as taught by Jackson, for the purpose of creating a loose fleece web. 
	The combination device of Minoguchi and Jackson is still silent to the member comprising between 0 percent and 50 percent round rayon fibers.
	Schmidt-Foerst further teaches an analogous tampon that may be made of rayon fibers, round or trilobal (Schmidt-Foerst ¶ 0080), and specifies that rayon may be present in the binder fibers (Schmidt-Foerst ¶ 0082). Binder fibers are incorporated for the purpose of fusing the other fibers together (as motivated by Schmidt-Foerst ¶ 0082).
As such the combination of Minoguchi/Jackson/Schmidt-Foerst comprises the 10-20% binder fiber (between 0 and 50 percent) taught by Jackson, made up of rayon fibers, and more specifically round rayon fibers, as taught by Schmidt-Foerst.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination device of 

Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Minoguchi, as applied above in claim 2. Minoguchi is silent to the decitex of the fibers to be between 3.0 and 4.5. 
Jackson, however, teaches the denier of trilobal rayon fibers to be between 1 and 6 (Jackson ¶ 0028). It can be understood that in decitex, this is equivalent to 1.11 to 6.66 decitex. It is important that the decitex is low for a tampon to remain compliant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination device of Minoguchi, Jackson and Schmidt-Foerst to modify the decitex of the tampon from between 1.11 and 6.66 dtex to between 3.0 and 4.4 dtex, as taught by Jackson, as appellant appears to have placed no criticality on the claimed range (see pp. [0012] indicating the angle “may” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minoguchi, as applied to claim 1, and in view of Buck (US 2007/0073257 A1).

Buck, however, teaches an analogous tampon wherein the primary absorbent member comprises 100 percent cotton fibers, as in claim 16 (Buck ¶ 0046). Buck further teaches the primary absorbent member to comprise a cotton / rayon blend wherein the cotton is present at less than 100 percent (as in claim 17), including wherein the cotton is present in an amount less than 76 percent (as in claim 18), less than about 51 percent (as in claim 19), and less than about 26 percent (as in claim 20) (Buck ¶ 0046). It can be understood that in a cotton / rayon blend, the balance of the given rayon percentage is the cotton percentage. The various blends allow for various absorbency and allow for a range of consumer preferences (Buck ¶ 0046). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tampon of Minoguchi to include a range of cotton rayon blends, as taught by Buck, to create products of different absorbencies. 

 (2) Response to Argument
Whether claims 1, 5-8 and 12-15 are properly rejected as under 35 U.S.C. § 103 over Minoguchi et al. (US 2011/0184331).
Appellant provides the argument that the Office’s positions are inconstant between i) the properties of tampon, regarding the limitations of exhibiting the an area of 
However, the fact that Minoguchi teaches a tampon of the same material and that is formed by the same method of needlepunching, as identified in the present application, supports the position that one of ordinary skill in the art would optimize the area of a third largest cluster and an average area of top three clusters as a matter of routine experimentation to arrive at the limitation as claimed. The tampon of Minoguchi being the same material and formed with the same technique as the present invention, does not obviate the position that the extent of Z-direction fiber integration would have been obvious, rather the similar material and process would further prompt one of ordinary skill in the art to perform routine experimentation. 
Appellant provides the argument that the Z-direction fiber integration is not a material property and therefore it cannot be assumed that the Minoguchi tampon will have a particular, inherent, level of Z-direction fiber integration, just because the fibers may be of the same material. Appellant asserts that the Z-direction fiber integration is a physical arrangement. 
However, this physical arrangement would be obtained through the needlepunching of a material, and the Z-direction fiber integration is dependent on both the material and method of manufacture. It is noted that the Office has not asserted that 
Furthermore, the claim limitation that the primary absorbent member “having been needlepunched” is a product-by-process limitation. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to appellant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Appellant has not shown how the needlepunching process of the present invention is different than the needlepunching of the prior art, Minoguchi. 
Appellant provides the argument that the Office has not supported a conclusion that the Z-direction fiber integration of the claimed invention is a result effective variable. 
It would have been routine optimization to arrive at the claimed invention because needlepunching is performed on materials to compress a material into a fabric 
Appellant has not specifically argued the dependent claims on the rejection basis of whether claims 2 and 3 are properly rejected under 35 U.S.C. §103 over Minoguchi et al., in view of Jackson (US 2012/0238990), further in view of Schmidt-Foerst (US 2012/0283684), or whether claims 16-20 are properly rejected under 35 U.S.C. § 103 over Minoguchi et al., in view of Buck (US 2007/0073257). The examiner contends that the dependent claims 2-3 and 16-20 are obvious for the same reasons as claims 1, 5-8 and 12-15 are obvious, as detailed above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781 
                                                                                                                                                                                                       /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a),